

 
Exhibit 10.1


 


 
 
CREDIT AGREEMENT
 
between
 
DEEP DOWN, INC.


as Borrower
 
and
 
WHITNEY NATIONAL BANK


as Lender

 
As of November 11, 2008
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
     Page
SCHEDULES AND EXHIBITS
 
iv 
SECTION 1
DEFINITIONS AND TERMS.
1
1.1
Definitions
1
1.2
Interpretive Provisions
12
1.3
Accounting Terms
13
1.4
References to Documents
13
1.5
Time
13
     
SECTION 2
LOAN COMMITMENTS.
13
2.1
Term Facility
13
2.2
Revolving Credit Facility
13
2.3
Loan Procedure.
13
2.4
LIBOR Loans and Prime Rate Loans
14
2.5
Prepayment
14
2.6
LC Facility
15
     
SECTION 3
TERMS OF PAYMENT.
16
3.1
Notes and Payments
16
3.2
Term Facility
17
3.3
Revolving Credit Facility
17
3.4
Order of Application
17
3.5
Interest
17
3.6
Default Rate
18
3.7
Interest Calculations
18
3.8
Maximum Rate
18
3.9
Set off
18
3.10
Debit Account
19
     
SECTION 4
FEES.
19
4.1
Treatment of Fees
19
4.2
Letter of Credit Fees
19
4.3
Unused Fees
19
4.4
Closing Fee
19
     
SECTION 5
CONDITIONS PRECEDENT
19
5.1
Conditions to Initial Loans
19
5.2
Conditions to Term Loan
19
5.3
Conditions to All Loans
19
5.4
No Waiver
20
     
SECTION 6
SECURITY AND GUARANTIES
20
6.1
Collateral
20
6.2
Financing Statements
20
6.3
Guaranties
20

 
i

--------------------------------------------------------------------------------


 
SECTION 7
REPRESENTATIONS AND WARRANTIES
20
7.1
Existence, Good Standing, and Authority to do Business
20
7.2
Subsidiaries
20
7.3
Authorization, Compliance, and No Default
20
7.4
Enforceability
20
7.5
Litigation
20
7.6
Taxes
21
7.7
Environmental Matters
21
7.8
Ownership of Assets; Intellectual Property
21
7.9
Liens
21
7.10
Debt
21
7.11
Insurance
21
7.12
Place of Business; Real Property
21
7.13
Purpose of Credit Facilities
21
7.14
Transactions with Affiliates
21
7.15
Financial Information
22
7.16
Material Agreements and Funded Debt
22
7.17
ERISA.
22
     
SECTION 8
AFFIRMATIVE COVENANTS
22
8.1
Items to be Furnished
22
8.2
Books, Records, Inspections, and Field Audits
23
8.3
Taxes
23
8.4
Compliance with Laws
23
8.5
Maintenance of Existence, Assets, and Business
23
8.6
Insurance
23
8.7
Environmental Laws
23
8.8
ERISA
23
8.9
Use of Proceeds
23
8.10
Application of Insurance and Eminent Domain Proceeds
24
8.11
New Subsidiaries
24
8.12
Expenses
24
8.13
Maintenance of Cash Management Agreement
24
8.14
Further Assurances
24
     
SECTION 9
NEGATIVE COVENANTS
26
9.1
Debt
26
9.2
Liens
26
9.3
Compliance
26
9.4
Loans and Investments
26
9.5
Dividends
26
9.6
Acquisition, Mergers, and Dissolutions
26
9.7
Assignment
27
9.8
Fiscal Year and Accounting Methods
27
9.9
Sale of Assets
27
9.10
New Businesses
27
9.11
Transactions with Affiliates
27
9.12
Payroll Taxes
27
9.13
Prepayment of Debt
27

 
ii

--------------------------------------------------------------------------------


 
SECTION 10
FINANCIAL COVENANTS
27
10.1
Leverage Ratio
27
10.2
Fixed Charge Coverage Ratio
27
10.3
Tangible Net Worth
28
     
SECTION 11
DEFAULT
28
11.1
Payment of Obligation
28
11.2
Covenants
28
11.3
Debtor Relief
28
11.4
Judgments
28
11.5
Misrepresentation
28
11.6
Default Under Other Agreements
28
11.7
Validity and Enforceability of Loan Documents
29
11.8
Swap Agreement
29
11.9
Change of Management
29
11.10
Ownership of Other Companies
29
11.11
Material Adverse Event
29
     
SECTION 12
RIGHTS AND REMEDIES
29
12.1
Remedies Upon Default
29
12.2
Waivers
29
12.3
No Waiver
30
12.4
Performance by Lender
30
12.5
Cumulative Rights
30
     
SECTION 13
MISCELLANEOUS
30
13.1
Governing Law
30
13.2
Invalid Provisions
30
13.3
Multiple Counterparts and Facsimile Signatures
30
13.4
Notice
30
13.5
Binding Effect; Survival
31
13.6
Amendments
31
13.7
Participants
31
13.8
Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances
31
13.9
Waiver of Jury Trial
31
13.10
Indemnity
31
13.11
ENTIRETY
32
13.12
Confidentiality
32
13.13
Non-Business Days
32

 
iii

--------------------------------------------------------------------------------


 
SCHEDULES AND EXHIBITS
 
SCHEDULE 1.1
Parties, Addresses, and Wiring Information
SCHEDULE 1.2
Existing Debt and Liens
SCHEDULE 3.2
Amortization Schedule
SCHEDULE 5
Conditions Precedent
SCHEDULE 7.2
Subsidiaries
SCHEDULE 7.5
Litigation
SCHEDULE 7.12
Place of Business
SCHEDULE 7.14
Transactions with Affiliates
SCHEDULE 7.16
Material Agreements
SCHEDULE 9.13
Subordinated Debt that May be Prepaid
   
EXHIBIT A-1
Term Note
EXHIBIT A-2
Revolving Note
EXHIBIT B
Guaranty (Corporate Guarantors)
EXHIBIT C
Loan Request
EXHIBIT D
Borrowing Base and No Default Certificate
EXHIBIT E
Compliance Certificate
EXHIBIT F
Security Agreement
EXHIBIT G
Pledge Agreement


iv

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT is entered into as of November 11, 2008, between DEEP
DOWN, INC., a Nevada corporation (“Borrower”), and WHITNEY NATIONAL BANK, a
national banking association (the “Lender”).
 
RECITALS
 
A.
 Borrower has requested that Lender extend credit to it in the form of a
revolving credit facility in the maximum principal amount of up to $2,000,000 to
be used for working capital and general corporate purposes.

 
B.
 Borrower has requested that Lender make provision in this Agreement for a
single advance term loan to be used to acquire the Properties.

 
C.
 Lender has agreed to extend to Borrower the requested credit on the terms and
conditions set out in this Agreement:

 
Accordingly, Borrower and Lender agree as follow:
 
SECTION 1 DEFINITIONS AND TERMS.
 
1.1  Definitions.  As used in the Loan Documents:
 
Affiliate means as to any Person, any other Person that directly or indirectly
controls, or is controlled by, or is under common control with, that
Person.  For purposes of this definition (a) “control,” “controlled by,” and
“under common control with” mean possession, directly or indirectly, of power to
direct (or cause the direction of) management or policies of a Person, whether
through ownership of voting interests or other ownership interests, by contract,
or otherwise, and (b) the term “Affiliate” includes each director or executive
officer of Borrower, and each of the following as “Affiliates” of the others
(i) each Guarantor, (ii) Borrower, (iii) any corporation, partnership or limited
liability company whose primary shareholders, partners or members are the
spouse, children or other family member of any Management Shareholder, and
(iv) any trust whose primary beneficiaries are the spouse, children or other
family member of any Management Shareholder.
 
Agreement means this Credit Agreement, and all exhibits and schedules to this
Agreement, in each case as amended, supplemented or restated from time to time.
 
Applicable Rate means, the applicable rate for LIBOR Loans, the applicable rate
for LCs, and the applicable rate for the unused fees, in each case, is based on
the Leverage Ratio as follows:
 
Level
Leverage Ratio
Applicable Rate for LIBOR Loan
Applicable Rate for LC Fees
Applicable Rate for Unused Fees
I
Greater than 1.50 to 1.00
3.00%
2.50%
0.50%
II
Less than or equal 1.50 to 1.00 but greater than or equal to 1.00 to 1.00
2.50%
2.00%
0.375%
III
Less than 1.00 to 1.00
2.00%
1.50%
0.25%

 
The Applicable Rate will be determined from Borrower’s most recent Compliance
Certificate (and Current Financials) received by Lender in accordance with this
Agreement.  Until Lender receives the first Compliance Certificate (and Current
Financials), the Applicable Rate shall be the Level I Applicable Rate.  Upon
receipt of the Compliance Certificate (and Current Financials), the Applicable
Rate will be in effect from the first day of the month following the due date
for such Compliance Certificate (or the Current Financials) until the due date
for the next Compliance Certificate (or Current Financials).  If any Compliance
Certificate is (or Current Financials are) not delivered on time, the Applicable
Rate from the due date of such Compliance Certificate (or Current Financials)
until the date Borrower delivers such items (or until the Default Rate becomes
applicable) shall be the Level III Applicable Rate.
 
1

--------------------------------------------------------------------------------


 
Appraised Value means with respect to the Properties, a written statement in
Proper Form independently and impartially prepared by a state-certified
appraiser acceptable to Lender which complies with Title XI of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989 and 12 C.F.R. Section
34 (each as amended and revised from time to time) of such real property’s Fair
Market Sales Value as of the date of the appraisal.  For purposes of this
definition, “Fair Market Sales Value” means the amount (not less than zero) that
would be paid in cash for the ownership of the applicable property in an
arm’s-length transaction between an informed and willing purchaser and an
informed and willing seller, neither of whom is under any compulsion to purchase
or sell.  The Fair Market Sales Value shall be determined based on the
assumption that the property is in good condition, properly maintained and
repaired, ordinary wear and tear excepted.
 
Borrower means Deep Down, Inc., a Nevada corporation.
 
Borrowing Base means, when determined, an amount equal to 80% of Eligible
Receivables, less any Reserves established by Lender and in effect at such time.
 
Borrowing Base Certificate means a Borrowing Base and No Default Certificate
substantially in the form of Exhibit D, but containing such other information as
Lender may reasonably request with respect to the amount, content, or
calculation of the Borrowing Base, and which is signed by a Responsible Officer
of Borrower.
 
Business Day means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Lender’s Office is located and, if such day relates
to any LIBOR Loan, means any such day on which banks in London are open for
business and dealing in offshore dollars.
 
Cash Collateralize means to pledge and deposit with or deliver to Lender, as
collateral for the LC Exposure, cash or deposit account balances in an amount
equal to at least 105% of the face amount of all outstanding LCs pursuant to
documentation in form and substance satisfactory to Lender.
 
Cash Management Agreement means one or more treasury management, cash
management, or lockbox agreements (or a combination of such agreements) entered
into by Borrower and Lender under which amounts paid to Borrower are
automatically deposited into Borrower’s accounts and Borrower’s accounts with
Lender are swept or debited via ACH transactions and amounts are automatically
repaid under the Revolving Credit Facility, as such agreements may be amended or
replaced from time to time.
 
Change of Management means that (a) Ronald E. Smith ceases to be chief executive
officer of the Borrower, (b) Eugene L. Butler ceases to be an executive officer
of the Borrower, or (c) Robert E. Chamberlain, Jr. ceases to be an executive
officer of the Borrower.
 
Closing Date means November 11, 2008.
 
Collateral is defined in Section 6.1.
 
Commitment means Lender’s obligation and commitment under this Agreement to make
Loans to Borrower.
 
2

--------------------------------------------------------------------------------


 
Company or Companies means, at any time, the Borrower and its Subsidiaries.
 
Compliance Certificate means a certificate substantially in the form of
Exhibit E signed by a Responsible Officer.
 
Current Financials means, when determined, the consolidated financial statements
of the Companies most recently delivered to Lender under Section 8.1.
 
Debt means (without duplication), for any Person, (a) all obligations required
by GAAP to be classified upon such Person’s balance sheet as liabilities,
(b) liabilities to the extent secured (or for which and to the extent the holder
of the Debt has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, (c) capital
leases and other obligations that have been (or under GAAP should be)
capitalized for financial reporting purposes, (d) all guaranties, endorsements,
letters of credit, and other contingent liabilities with respect to Debt or
obligations of others, and (e) the net obligation of such Person under any Swap
Contract (which, on any date, shall be deemed to be the Swap Termination Value
as of such date).  For purposes hereof, the Debt of any Person shall include the
Debt of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or a joint venturer, unless such Debt is expressly made
non-recourse to such Person.
 
Debtor Relief Laws means Title 11 of the United States Code and all other
applicable liquidation, conservatorship, bankruptcy, fraudulent transfer,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
Deed of Trust means each Deed of Trust in Proper Form and executed by any
Company, as debtor, for the benefit of Lender, to secure the Obligation.
 
Default is defined in Section 11.
 
Default Rate means, from day-to-day, an annual rate of interest equal to the
lesser of (a) LIBOR  plus 5% and (b) the Maximum Rate.
 
Disposition means the sale, lease, transfer, conveyance, assignment, license, or
other disposition (including any sale and leaseback transaction) of any asset by
any Person, including any sale, assignment, transfer, conveyance, or other
disposition, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.
 
Dollar, Dollars or $ mean lawful money of the U. S.
 
EBITDA means consolidated net income of the Companies, plus income taxes, plus
Interest Expense, plus depreciation and amortization, plus non-cash stock-based
compensation in each case to the extent subtracted in calculating net income.
 
3

--------------------------------------------------------------------------------


 
Eligible Receivables means all of the Companies’ accounts in which Lender has a
first priority perfected security interest and Lien for which the applicable
Company’s right to receive payment is absolute and not contingent upon the
satisfaction of any condition, but does not include (a) any account which is
unpaid more than 90 days from its invoice date or more than 60 days from its due
date, (b) any inter-Company or Affiliate account, (c) any “contra” account, or
any account for which a right of set off, counterclaim, dispute, objection,
complaint, defense has been asserted, (d) any account of a Governmental
Authority, (e) any account arising from a “sale on approval,” “sale or return,”
“consignment,” or subject to any other repurchase or return agreement, (f) any
account which arises from the sale or lease to, or performance of services for,
or represents an obligation of, an employee or Affiliate of any Company, (g) all
accounts which represent an obligation of an account debtor of any Company when
20% or more of such Company’s accounts from such account debtor are not Eligible
Receivables, (h) that portion of any account from an account debtor which
represents the amount by which total accounts from such account debtor exceeds
20% of the Companies’ total accounts, (i) any accounts arising from sales of
goods or services in which the performance of any Company has been bonded, (j)
any account which arises out of a contract or order which, by its terms, forbids
or makes void or unenforceable any assignment by any Company to Lender of the
account receivable arising with respect thereto, (k) any account on cash or
“COD” terms or payable by credit card, (l) any account which is a pre-billing,
bill and hold, progress billing or retention receivable, (m) any account in
which the account debtor obligated on such account is insolvent or the subject
of any bankruptcy or insolvency proceeding of any kind, (n) any account for
which there exists a discount, except regular discounts allowed in the ordinary
course of business to promote prompt payment, (o) any foreign account unless (1)
such account is supported by a letter of credit in Proper Form, or (2) the
underlying transaction giving rise to the account has been approved by Lender in
writing, (p) any account of an account debtor which has become subject (other
than as a creditor or as a purchaser) to any Debtor Relief Law, (q) any account
that is payable in currency other than Dollars, (r) any account of an account
debtor for which there is a history (within the immediately preceding twelve
months) of accounts which are unpaid for more than 90 days from their invoice
date, and (s) any account that Lender in its sole discretion determines to be
ineligible.  The amount of Eligible Receivables owned by an account debtor to
such Company shall be reduced by the amount of all “contra accounts” and other
obligations owed by Borrower or any other Company to such account
debtor.  Accounts which are at any time Eligible Receivables, but which
subsequently fail to meet any of the foregoing requirements shall, at such time,
cease to be Eligible Receivables.
 
Eminent Domain Event means any Governmental Authority or any Person acting under
a Governmental Authority institutes proceedings to condemn, seize or appropriate
all or part of any asset of a Company.
 
Eminent Domain Proceeds means all amounts received by any Company as a result of
any Eminent Domain Event.
 
Employee Plan means a pension, profit-sharing, or stock bonus plan intended to
qualify under Section 401(a) of the Tax Code, maintained or contributed to by
Borrower or any ERISA Affiliate, including any multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA.
 
Environmental Law means any Law that relates to the pollution or protection of
the environment, the release of any materials into the environment, including
those related to Hazardous Substances, air emissions and discharges to waste or
public systems, or to health and safety.
 
ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
its related rules, regulations, and published interpretations.
 
ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with Borrower within the meaning of Section 414(b) or (c) of the
Tax Code (including any multiemployer plan within the meaning of Section
4001(a)(3) of ERISA).
 
4

--------------------------------------------------------------------------------


 
Finance Code means, Chapter 303 of the Texas Finance Code.
 
Fixed Charge Coverage Ratio means, when determined, for the most recently
completed four fiscal quarter period, the ratio of (a) EBITDA to (b) the sum of
Interest Expense, plus the amount of principal payments made on Subordinated
Debt, plus the amount of scheduled principal payments on senior Funded Debt.
 
Funded Debt means, when determined, (a) all Debt of the Companies for borrowed
money (whether as a direct obligor on a promissory note, a reimbursement obligor
on a letter of credit, a guarantor, or otherwise), and (b) all capital lease
obligations of the Companies.
 
GAAP means generally accepted accounting principles in the U.S. set out in the
opinions and pronouncements of the of the Accounting Principles Board of the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board as in effect from time to time.
 
Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of, or pertaining to, government.
 
Guarantor means each of, and Guarantors means all of, (a) Deep Down Inc., a
Delaware corporation, ElectroWave USA, Inc., a Nevada corporation, Mako
Technologies, LLC, a Nevada limited liability company, and Flotation
Technologies, Inc., a Maine corporation, (b) any of Borrower’s other
Subsidiaries, or (c) any other Person which signs a Guaranty.
 
Guaranty means a guaranty substantially in the form of Exhibit B.
 
Hazardous Substance means (a) any explosive or radioactive substance or waste,
all hazardous or toxic substances, waste, or other pollutants, and any other
substance the presence of which requires removal, remediation or investigation
under any applicable Environmental Law, (b) any substance that is defined or
classified as a hazardous waste, hazardous material, pollutant, contaminant, or
toxic or hazardous substance under any applicable Environmental Law, or
(c) petroleum, petroleum distillates, petroleum products, oil, polychlorinated
biphenyls, radon gas, infectious medical wastes, and asbestos or
asbestos-containing materials.
 
Honor Date has the meaning given such term in Section 2.6(b)(i).
 
ICC has the meaning given such term in Section 2.6(e).
 
Indemnified Liabilities is defined in Section 13.10.
 
Indemnitees is defined in Section 13.10.
 
Insurance Proceeds means all proceeds in respect of any insurance policy
maintained by any Company under the terms of this Agreement.
 
Interest Expense means, for any period, total interest expense of the Companies
for such period in respect of all outstanding Debt of the Companies, whether
paid, accrued, expensed or capitalized, and includes, without limitation, all
commissions, discounts, commitment fees and other fees and charges owed in
respect of such Debt (after taking into account the costs or benefits under any
Swap Agreement), including that portion of any lease payment under a capital
lease which would be treated as interest under GAAP, and interest on Debt used
to finance working capital.
 
Laws means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, requests, licenses, authorizations and permits
of, and agreements with, any Governmental Authority (whether or not such orders,
requests, licenses, authorizations, permits or agreements have the force of
law).
 
5

--------------------------------------------------------------------------------


 
LC means each standby letter of credit issued by Lender on or after the Closing
Date for the account of Borrower under this Agreement and under an LC
Application.
 
LC Application means an application and agreement for the issuance or amendment
of a standby letter of credit for the account of Borrower in the form from time
to time in use by Lender.
 
LC Borrowing means an extension of credit under the Revolving Credit Facility
resulting from a drawing under any LC which has not been timely reimbursed by
Borrower.
 
LC Committed Amount means $2,000,000 which is part of, and not in addition to,
the Revolving Committed Amount.
 
LC Credit Extension means, with respect to any LC, the issuance, extension of
the expiry date, amendment, renewal, or increase of the amount of such LC.
 
LC Exposure means, at any time and without duplication, the sum of (a) the
aggregate undrawn maximum face amount of each LC at such time, plus (b) the
aggregate unpaid obligations of Borrower to reimburse the issuer for amounts
paid by the issuer under LCs issued under Section 2.6.
 
LC Facility means the facility for the issuance of LCs, as described in
Section 2.6.
 
LC Fee is defined in Section 4.2.
 
Lender’s Office means Lender’s address, and, as appropriate, account as set out
on Schedule 1.1, or such other address or account as Lender may from time to
time notify Borrower.
 
Leverage Ratio means, as of any date of determination, the ratio of (a) the
consolidated Funded Debt of all Companies as of such date to (b) consolidated
EBITDA of all Companies for the period of the four fiscal quarters most recently
ended.
 
LIBOR means, when determined, the rate per annum equal to British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
Lender from time to time) at approximately 11:00 a.m. London time two (2)
Business Days before the date of determination, for Dollar deposits (for
delivery on the Loan Date) with a term of one month (and as adjusted from time
to time in the Lender’s sole discretion for reserve requirements, deposit
insurance assessment rates and other regulatory costs).  If such rate is not
available at such time for any reason, then the rate for that interest period
will be determined by such alternate method as reasonably selected by Lender.
 
LIBOR Loan means a Loan bearing interest based on LIBOR.
 
Lien means any lien (statutory or other), mortgage, security interest, financing
statement, collateral assignment, pledge, assignment, charge, hypothecation,
deposit arrangement, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing), or
encumbrance of any kind, and any other right of or arrangement with any creditor
(whether based on common law, constitutional provision, statute or contract) to
have its claim satisfied out of any property or assets, or their proceeds,
before the claims of the general creditors of the owner of the property or
assets.
 
6

--------------------------------------------------------------------------------


 
Litigation means any action by or before any Governmental Authority, arbitrator,
or arbitration panel.
 
Loan means any amount disbursed by Lender (a) to, or on behalf of, Borrower
under the Loan Documents, whether or not such amount constitutes an original
disbursement of funds, or (b) in accordance with, and to satisfy the obligations
of Borrower under, any Loan Document.
 
Loan Date means for any Loan requested by a Borrower under a Loan Request, the
date on which funds are to be transferred to, or made available to, Borrower.
 
Loan Documents means (a) this Agreement, certificates and requests delivered
under this Agreement, and exhibits and schedules to this Agreement, (b) the
Notes, (c) all Guaranties, (d) the Security Documents, (e) all Swap Contracts,
(f) all other agreements, documents, and instruments in favor of Lender ever
delivered in connection with or under this Agreement, and (g) all renewals,
extensions, amendments, modifications, supplements, restatements, and
replacements of, or substitutions for, any of the foregoing.
 
Loan Request means a request substantially in the form of Exhibit C.
 
Management Shareholder means each of, and Management Shareholders means all of,
Eugene L. Butler, Ronald E. Smith, and Robert E. Chamberlain, Jr.
 
Material Adverse Event means any circumstance or event that, individually or
collectively with other circumstances or events, could reasonably be expected to
result in (a) impairment of the ability of any Company to perform any of its
payment or other material obligations under any Loan Document, (b) impairment of
the ability of Lender to enforce any Company’s material obligations, or Lender’
rights, under any Loan Document, (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Company of any
Loan Document to which it is a party, (d) a material and adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of any Company as
represented in the initial financial statements delivered to Lender on or about
the Closing Date in respect of such Company, and (e) a material and adverse
change in, or a material adverse effect upon, the operations of the Companies,
taken as a whole (excluding general economic conditions that do not have a
disproportion of impact on the Companies taken as a whole).
 
Material Agreement means, for any Person, any agreement (excluding purchase
orders for material or inventory in the ordinary course of business) to which
that Person is a party by which that Person is bound, or to which any assets of
that Person may be subject, and that is not cancelable by that Person upon 30 or
fewer days’ notice without liability for further payment other than nominal
penalty, and that requires that Person to pay more than $250,000 in the
aggregate during the term of such agreement.
 
Maximum Amount and Maximum Rate respectively mean the maximum non-usurious
amount and the maximum non-usurious rate of interest that, under applicable Law,
Lender is permitted to contract for, charge, take, reserve or receive on the
Obligation.
 
Moody’s means Moody’s Investors Service, Inc. and any successor thereto.
 
Net Proceeds means with respect to (a) any Disposition of any asset by any
Person, the aggregate amount of cash and non-cash proceeds from such Disposition
received by, or paid to or for the account of, such Person, net of customary and
reasonable out-of-pocket costs, fees, and expenses, (b) with respect to the
issuance of equity securities, debt securities, Subordinated Debt, or similar
instruments, or the incurrence of Debt, the cash and non-cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection with such issuance,
(c) Insurance Proceeds, the aggregate amount of such cash proceeds received by,
or paid to or for the account of, such Person, net of customary and reasonable
legal fees, out-of-pocket expenses, fees and expenses, and (d) Eminent Domain
Proceeds, the aggregate amount of such cash proceeds received by, or paid to or
for the account of, such Person, net of customary and reasonable legal fees,
out-of-pocket costs, fees and expenses. Non-cash proceeds include any proceeds
received by way of deferred payment of principal pursuant to a note, installment
receivable, purchase price adjustment receivable, or otherwise, but only as and
when received.
 
7

--------------------------------------------------------------------------------


 
Net Worth means, when determined, (a) the aggregate amount at which all assets
of the Companies would be shown on a consolidated balance sheet at such date,
less (b) Total Liabilities of the Companies.
 
Notes means the Term Note and Revolving Note.
 
Obligation means all present and future Debt, liabilities and obligations
(including the Loans, LC Borrowings, and the obligations under any Swap
Contract), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, and all renewals, increases and
extensions thereof, or any part thereof, now or in the future owed to Lender by
any Company under any Loan Document, together with all interest accruing
thereon, reasonable fees, costs and expenses payable under the Loan Documents or
in connection with the enforcement of rights under the Loan Documents, including
(a) fees and expenses under Section 8.12, and (b) interest and fees that accrue
after the commencement by or against any Company or any Affiliate thereof of any
proceeding under any Debtor Relief Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
Participant has the meaning given such term Section 13.7.
 
Permitted Debt means (a) the Obligation,  (b) Debt arising from endorsing
negotiable instruments for collection in the ordinary course of business, (c)
purchase money Debt and capital lease obligations incurred in the ordinary
course of business which, in the aggregate do not exceed $250,000, (d) Debt
among the Companies and guaranties by any Company of Permitted Debt, (e) Debt
existing on the Closing Date and described on Schedule 1.2, (f) indemnities
arising under agreements entered into by any Company in the ordinary course of
business, (g) trade payables, Tax liabilities and other current liabilities
incurred in the ordinary course of business, (h) any Debt approved in writing by
Lender after the Closing Date, and (i) if Borrower requests in writing that
Lender increase the amount of its Commitment or approve additional credit
extensions to Borrower and Lender declines to do so, Borrower may obtain Funded
Debt from a third party in an amount equal to or less than the amount of the
credit requested pursuant to such written request.
 
Permitted Investments means (a) marketable obligations backed by the full faith
and credit of the U.S. (and investments in mutual funds investing primarily in
those obligations), (b) certificates of deposit or banker’s acceptances that are
fully insured by the Federal Deposit Insurance Corporation and are issued by
Lender, (c) cash or cash equivalents, (d) eurodollar time deposits or
investments managed by Lender, (e) commercial paper and similar obligations
rated “P-1” or better by Moody’s or “A-1” or better by S&P, (f) investments in
securities purchased by any Company under repurchase obligations pursuant to
which arrangements are made with selling financial institutions (being a
financial institution having unimpaired capital and surplus of not less than
$500,000,000 and with a rating of “A-1” by S&P or “P-1” by Moody’s) for such
financial institutions to repurchase such securities within 30 days from the
date of purchase by such Company, and other similar short term investments made
in connection with the Company’s cash management practices, (g) non-cash
proceeds from Dispositions permitted under Section 9.9, (h) investments by any
Company in its wholly-owned Subsidiaries which are Guarantors, and (i) cash or
cash equivalents on deposit with, or issued by, Lender.
 
8

--------------------------------------------------------------------------------


 
Permitted Liens means (a) Liens securing the Obligation, (b) Liens existing on
the Closing Date and described on Schedule 1.2, (c) Liens which secure purchase
money Debt and capital lease obligations permitted under clause (c) of the
definition of Permitted Debt, (d) easements, rights -of-way, encumbrances and
other restrictions on the use of real property which do not materially impair
the use thereof, (f) Liens for Taxes; provided that, (i) no amounts are due and
payable and no Lien has been filed or agreed to, or (ii)  the validity or amount
thereof is being contested in good faith by lawful proceedings diligently
conducted, and reserve or other provision required by GAAP has been made, (g)
judgments and attachments permitted by Section 11.4, (h) pledges or deposits
made to secure payment of workers’ compensation, unemployment insurance or other
forms of governmental insurance or benefits or to participate in any fund in
connection with workers’ compensation, unemployment insurance, pensions or other
social security programs, (i) rights of offset or statutory banker’s Liens
arising in the ordinary course of business in favor of commercial banks;
provided that, any such Lien shall only extend to deposits and property in
possession of such commercial bank and its Affiliates, (j) good-faith pledges or
deposits made in the ordinary course of business to secure (i) performance of
bids, tenders, trade contracts (other than for the repayment of borrowed money)
or leases, (ii) statutory obligations, or (iii) surety or appeal bonds, or
indemnity, performance or other similar bonds, which, in the aggregate under
this clause (j), do not exceed $50,000 at any time, (k) Liens (other than for
Taxes) imposed by operation of law (including Liens of mechanics, materialmen,
warehousemen, carriers and landlords and similar Liens); provided that, (i) the
validity or amount thereof is being contested in good faith by lawful
proceedings diligently conducted, (ii) reserve or other provision required by
GAAP has been made, and (iii) within 60 days after the entry thereof, levy and
execution thereon have been (and continue to be) stayed or payment thereof is
covered in full by insurance (subject to the customary deductible), (l) Liens
which secure any Company’s obligations under any lease for equipment used by
such Company in the ordinary course of its business, and (m) Liens which secure
the Funded Debt permitted under clause (i) of the definition of Permitted Debt.
 
Person means any individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, syndicate, Governmental Authority or
other entity or organization of whatever nature.
 
PGBC means Pension Benefit Guaranty Corporation, or any successor thereof,
established under ERISA.
 
Pledge Agreement means each Pledge Agreement in substantially the form of
Exhibit G, and executed by any Company, as pledgor, and by Lender, as secured
party, granting Lender a Lien on, and security interest in, among other things,
such Person’s equity interests in any Company or its Subsidiaries.
 
Potential Default means the occurrence of any event or the existence of any
circumstance that would, with the giving of notice or lapse of time or both,
become a Default.
 
Prime Rate means for any day the fluctuating rate of interest equal to the
highest rate published from time to time in the “Money Rates” section of The
Wall Street Journal as the Prime Rate for such day (or, if such source is not
available, such alternate source as the determined by Lender).  The Prime Rate
is a reference rate and may not be the lowest or the best rate actually charged
to any customer.  Lender may price loans to its customers at, above, or below
the Prime Rate.
 
Prime Rate Loan means any loan which bears interest based on the Prime Rate.
 
Proper Form means in form and substance satisfactory to Lender and its legal
counsel.
 
Property means each of (and Properties means all of) the (a) the 4.9106 acres
located at 15473 Interstate Highway No. 10 (aka East Freeway), Channelview,
Texas 77530, and (b) 3.306 acres located at 15473 East Freeway, Channelview,
Texas 77530.
 
9

--------------------------------------------------------------------------------


 
Representatives means agents, representatives, officers, directors, employees,
consultants, contractors and attorneys.
 
Responsible Officer means the president, chief executive officer, or chief
financial officer of Borrower.
 
Revolving Committed Amount means $2,000,000.
 
Revolving Credit Availability means, when determined, the excess of (a) the
Revolving Credit Limit over (b) the Revolving Credit Exposure.
 
Revolving Credit Exposure means, when determined, the sum of (a) the Revolving
Principal Amount, and (b) the LC Exposure.
 
Revolving Credit Facility is defined in Section 2.2.
 
Revolving Credit Limit means the lesser of (a) the Revolving Committed Amount
and (b) the Borrowing Base.
 
Revolving Credit Termination Date means the earlier of (a) November 11, 2010, or
(b) the effective date that Lender’s Commitment to make Loans under the
Revolving Credit Facility is otherwise canceled or terminated in accordance with
Section 12 of this Agreement or otherwise.
 
Revolving Note means a promissory note substantially in the form of Exhibit A-2,
executed by Borrower and made payable to Lender and all renewals, extensions,
modifications, amendments, supplements, restatements, and replacements of, or
substitutions for, that promissory note.
 
Revolving Principal Amount means, when determined, the outstanding principal
balance of the Revolving Note.
 
S&P means Standard & Poor’s Ratings Group (a division of The McGraw-Hill
Companies, Inc.).
 
Security Agreement means each Security Agreement in substantially the form of
Exhibit F, and executed by any Company, as debtor, and by Lender, as secured
party, granting Lender a Lien on, and security interest in, among other things,
such Company’s accounts receivable, inventory, equipment, goods, general
intangibles, intellectual property, chattel paper, instruments, and documents.
 
Security Documents means all Security Agreements, Deeds of Trust, Pledge
Agreements, and all documents executed in connection therewith to create or
perfect a Lien on the Collateral.
 
Subordinated Debt means Debt which is contractually subordinated in right of
payment, collection, enforcement and lien rights to the prior payment in full of
the Obligation on terms satisfactory to Lender, and includes Debt in the form of
subordinated convertible debentures or subordinated promissory notes.
 
Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the voting
interests are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references in this Agreement or the Loan Documents to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or to Subsidiaries of Borrower.
 
Swap Contract means, to the extent any Company and Lender or an Affiliate of
Lender is a party thereto, (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
10

--------------------------------------------------------------------------------


 
Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Lender or any Affiliate of
Lender).
 
Tangible Net Worth means, when determined, the Companies’ consolidated Net Worth
after deducting capitalized interest, debt discount and expense, goodwill,
patents, trademarks, copyrights, franchises, licenses and such other assets as
are properly classified as “intangible assets”.
 
Tax Code means the Internal Revenue Code of 1986, as amended, and related rules,
regulations and published interpretations.
 
Taxes means, for any Person, taxes, assessments or other governmental charges or
levies imposed upon that Person, its income, or any of its properties,
franchises or assets.
 
Term Committed Amount means $0.00.
 
Term Facility is defined in Section 2.1.
 
Term Loan Closing Date means the date in which all the conditions set out in
Section 5.2 have been satisfied.
 
Term Maturity Date means the earlier of (a) the fifth anniversary of the Term
Loan Closing Date, and (b) the acceleration of maturity of the Term Facility in
accordance with Section 12 of this Agreement.
 
Term Note means a promissory note substantially in the form of Exhibit A-1,
executed by Borrower and made payable to Lender in the original principal amount
of the Term Committed Amount, together with all renewals, extensions,
modifications, amendments, supplements, restatements and replacements of, or
substitutions for, each such promissory note.
 
Term Principal Amount means, when determined, the outstanding principal balance
of the Term Note.
 
11

--------------------------------------------------------------------------------


 
Total Liabilities means, when determined, all obligations required by GAAP to be
classified as liabilities upon the Companies’ consolidated balance sheet,
including the aggregate amount of all Debt, liabilities (including tax and other
proper accruals) and reserves of the Companies.
 
UCC means the Uniform Commercial Code, as adopted in Texas and as amended from
time to time.
 
Unreimbursed Amount is defined in Section 2.6(b)(i).
 
U.S. means United States of America.
 
voting interests of any Person means the capital stock (or other equity
interest) of such Person having ordinary voting power for the election of
directors (or other governing body).
 
1.2  Interpretive Provisions.
 
(a) Terms used but not defined in this Agreement, but which are defined in the
UCC, have the meaning given them in the UCC.
 
(b) The meanings of words and defined terms are equally applicable to the
singular and plural forms of the defined terms and words.  Defined terms in
respect of one gender include each other gender where appropriate.  Derivatives
of defined terms have corresponding meanings.
 
(c) Any conflict or ambiguity between this Agreement and any other Loan Document
is controlled by the terms and provisions of this Agreement.
 
(d) The headings and captions used in this Agreement and the other Loan
Documents are for convenience only and will not be deemed to limit, amplify or
modify the terms of this Agreement or the Loan Documents.
 
(e) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears, unless otherwise indicated.
 
(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(g) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision of such Loan Document.
 
(h) The term “including” is by way of example and not limitation.
 
1.3  Accounting Terms.
 
(a) All accounting terms not specifically or completely defined in this
Agreement shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
with all accounting principles being consistently applied from period to period
and on a basis consistent with the most recent audited consolidated financial
statements of Borrower and its Subsidiaries. All accounting and financial terms
and financial calculations (including the calculation of all financial
covenants, ratios, and related definitions) in respect of Borrower are on a
consolidated basis for all Companies, unless otherwise indicated.
 
12

--------------------------------------------------------------------------------


 
(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set out in any Loan Document, and Borrower or
Lender shall so request, Lender and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Lender); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP as in effect prior to such change and (ii) Borrower shall
provide to Lender financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
 
1.4  References to Documents.
 
Unless otherwise expressly provided in this Agreement, (a) references to
corporate formation or governance documents, contractual agreements (including
this Agreement and the Loan Documents) and other contractual instruments shall
be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.
 
1.5  Time.  
 
Unless otherwise indicated, all time references (e.g., 11:00 a.m.) are to
Central time (daylight or standard, as applicable).
 
SECTION 2 LOAN COMMITMENTS.
 
2.1  Term Facility.  
 
Subject to the terms and conditions of this Agreement, Lender agrees to make a
term loan to Borrower in an amount equal to the Term Committed Amount in a
single Loan on the Term Loan Closing Date which, when paid or prepaid, may not
be reborrowed (the “Term Facility”).
 
2.2  Revolving Credit Facility.  
 
Subject to the terms and conditions of this Agreement, Lender agrees to make
Loans to Borrower from time to time, on any Business Day on or after the Closing
Date and prior to the Revolving Credit Termination Date, which Borrower may
borrow, repay, and reborrow under this Agreement, provided that, (a) no such
Loan may exceed the Revolving Credit Availability, and (b) the Revolving Credit
Exposure may not at any time exceed the Revolving Credit Limit (the “Revolving
Credit Facility”).
 
2.3  Loan Procedure.

 
(a) Subject to compliance with Section 5, Borrower may request a Loan under the
Revolving Credit Facility or the Term Facility by submitting a Loan Request to
Lender.  A Loan Request is irrevocable and binding on Borrower.  Each Loan
Request must be received by Lender no later than 12:00 noon on the proposed Loan
Date.  Each Loan under the Revolving Credit Facility is subject to the following
conditions:
 
(i) each Loan under the Revolving Credit Facility must occur on a Business Day
no later than the Business Day immediately preceding the Revolving Credit
Termination Date,
 
(ii) each Loan (unless the remaining amount under clause (iv) below is less)
must be in an amount not less than $100,000 or a greater integral multiple of
$10,000;
 
(iii) no Loan under the Revolving Credit Facility may exceed the Revolving
Credit Availability, and
 
(iv) after giving effect to any Loan under the Revolving Credit Facility, the
Revolving Credit Exposure may not exceed the Revolving Credit Limit.
 
13

--------------------------------------------------------------------------------


 
(b) While a Cash Management Agreement that sweeps or debits Borrower’s accounts
and automatically repays the Revolving Credit Facility is in effect, Borrower
may borrow, repay, and re-borrow under the Revolving Credit Facility under the
terms of the Cash Management Agreement without notice and without minimum
repayment amounts.  Borrower hereby authorizes Lender to honor all checks or
other drafts received against the accounts subject to the Cash Management
Agreement.
 
2.4  LIBOR Loans and Prime Rate Loans.  As long as LIBOR is available, all loans
shall be outstanding as LIBOR Loans.  If LIBOR is not available, all loans shall
be converted to and should be outstanding as Prime Rate Loans until LIBOR is
once again available and then all loans shall be converted to LIBOR Loans.
 
2.5  Prepayment
 
(a) Subject to Section 2.5(b), Borrower may voluntarily pay or prepay all or any
part of the Term Principal Amount, or the Revolving Principal Amount, without
premium or penalty, at any time, and while no Cash Management Agreement is in
place, subject to the following conditions:
 
(i) Lender must receive Borrower’s written or telephonic prepayment notice by
10:00 a.m. on the prepayment date;
 
(ii) Borrower’s prepayment notice shall (A) specify the prepayment date, (B)
specify the amount of the Loan to be prepaid, and (C) indicate whether the
Revolving Principal Amount, or Term Principal Amount is to be repaid;
 
(iii) each partial prepayment must be in a minimum amount of not less than (A)
$100,000 or a greater integral multiple of $10,000 or (B) if less than the
minimum amount, the outstanding balance of the Revolving Principal Amount or
Term Principal Amount, as applicable;
 
(iv) all accrued and unpaid interest on the portion of the Revolving Principal
Amount or Term Principal Amount prepaid must also be paid in full on the
prepayment date; and
 
(v) each partial prepayment of the Term Facility shall be applied to the
scheduled principal payments in the inverse order of their maturity.
 
(b) All prepayments under this Section 2.5 shall be without premium or penalty.
 
(c) If the Term Principal Amount ever exceeds the Term Committed Amount, then
Borrower shall promptly prepay the Term Principal Amount in an amount equal to
the excess, together with all accrued and unpaid interest on the principal
amount prepaid.
 
(d) If the Revolving Credit Exposure at any time exceeds the Revolving Credit
Limit, then Borrower shall repay the Revolving Principal Amount (or if no
Revolving Principal Amount is outstanding, Cash Collateralized the LC Exposure),
in at least the amount of that excess, together with all accrued and unpaid
interest on the principal amount so repaid.
 
(e) On the date such amounts are received by, or for the account of, Borrower,
the following amounts shall be paid to Lender in the form received with any
endorsement or assignment and shall be applied to the Term Principal Amount in
accordance with this Section 2.5, (i) 100% of the Net Proceeds from the issuance
of any Subordinated Debt, and (ii) 100% of the Net Proceeds from the Disposition
of any asset not permitted by Section 9.9.  The non-cash portion of all Net
Proceeds Lender is entitled to receive under this Section 2.5, shall be pledged
to Lender concurrently with the applicable Disposition.
 
14

--------------------------------------------------------------------------------


 
(f) Unless otherwise specified in this Agreement, prepayments under this
Section 2.5 shall be applied first to the prepayment of the outstanding Term
Principal Amount, and shall be applied to the scheduled principal payments in
the inverse order of their maturity until the Term Principal Amount is paid in
full.
 
(g) After proper application of all proceeds under this Section 2.5, any
remaining proceeds shall be applied (A) first, to repay the Revolving Credit
Facility, with the proceeds being applied in accordance with Section 3.4, (B) to
Cash Collateralize all LC Exposure, and (C) the excess, if any, being payable to
Borrower.
 
2.6  LC Facility.
 
(a) The LC Commitment.
 
(i) Subject to the terms and conditions set out in this Agreement, Lender
agrees, (A) from time to time on any Business Day during the period from the
Closing Date until the Revolving Credit Termination Date, to issue LCs for the
account of Borrower, and to amend or renew LCs previously issued by it, in
accordance with subsection (b) below, and (B) to honor drafts under the LCs;
provided that, Lender shall not be obligated to make any LC Credit Extension
with respect to any LC, if, as of the date of and after giving effect to, such
LC Credit Extension, the Revolving Credit Exposure would exceed the Revolving
Credit Limit.  Within the foregoing limits, and subject to the terms and
conditions hereof, Borrower’s ability to obtain LCs shall be fully revolving,
and accordingly Borrower may, prior to the LC Termination Date, obtain LCs to
replace LCs that have expired or that have been drawn upon and reimbursed.
 
(ii) Lender shall be under no obligation to issue any LC if:
 
(A) the expiry date of such requested LC would occur after the Revolving Credit
Termination Date, unless Lender has approved such expiry date;
 
(B) the issuance of such LC would violate one or more policies of Lender; or
 
(C) it is denominated in a currency other than Dollars.
 
(iii) Lender shall be under no obligation to amend any LC if (A) Lender would
have no obligation at such time to issue such LC in its amended form under the
terms of this Agreement, or (B) the beneficiary of such LC does not accept the
proposed amendment to such LC.
 
(b) Drawings and Reimbursements.
 
(i) Upon receipt from the beneficiary of any LC of any notice of a drawing under
such LC, Lender shall notify Borrower thereof.  Not later than 12:00 noon on the
date of any payment by Lender under an LC (each such date, an “Honor Date”),
Borrower shall reimburse Lender in an amount equal to the amount of such
drawing.  If Borrower fails to so reimburse Lender by such time, Borrower shall
be deemed to have requested a Loan under the Revolving Credit Facility to be
disbursed on the Honor Date in an amount equal to the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), without regard to any minimum Loan amount
or to the conditions set out in Section 5.  Any notice given by Lender pursuant
to this Section 2.6(b)(i) may be given by telephone if immediately confirmed in
writing; provided that, the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
15

--------------------------------------------------------------------------------


 
(ii) With respect to any Unreimbursed Amount that is deemed to be fully
refinanced by a Loan under the Revolving Credit Facility at a time when, after
giving effect to such Loan, the Revolving Credit Exposure would exceed the
Revolving Credit Limit (or a Potential Default or a Default exists), Borrower
shall be deemed to have incurred from Lender an LC Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which LC Borrowing shall be
deemed to be an overadvance and shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.
 
(c) Obligations Absolute. The obligation of Borrower to reimburse Lender for
each drawing under each LC and to repay each LC Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, Borrower shall promptly examine
a copy of each LC and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with Borrower’s instructions or other
irregularity, Borrower will immediately notify Lender.  Borrower shall be
conclusively deemed to have waived any such claim against Lender and its
correspondents unless such notice is given.
 
(d) Cash Collateral.  Upon the request of Lender, (i) if Lender has honored any
full or partial drawing request under any LC and such drawing has resulted in an
LC Borrowing which constitutes an overadvance, (ii) Lender has approved the
issuance of an LC with an expiry date which expires after the LC Termination
Date, or (iii) if, as of the LC Termination Date, any LC for any reason remains
outstanding and partially or wholly undrawn, Borrower shall immediately Cash
Collateralize the then outstanding LC Exposure (in an amount equal to the excess
of the Revolving Credit Exposure over the Revolving Credit Limit, determined as
of the date of such LC Borrowing or the LC Termination Date, as the case may
be).  Borrower hereby grants to Lender, a security interest in and Lien upon all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Lender.
 
(e) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by Lender
and Borrower when an LC is issued, (i) the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby LC, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance shall
apply to each commercial LC.
 
(f) Conflict with LC Application.  In the event of any conflict between the
terms hereof and the terms of any LC Application, the terms hereof shall
control.
 
SECTION 3 TERMS OF PAYMENT.
 
3.1  Notes and Payments.
 
(a) The Loan under the Term Facility shall be evidenced by the Term Note.  The
Loans under the Revolving Credit Facility shall be evidenced by the Revolving
Note.
 
16

--------------------------------------------------------------------------------


 
(b) Borrower must make each payment on the Obligation, without offset,
counterclaim or deduction to Lender’s Office, in funds that will be available
for immediate use by Lender by 12:00 noon on the day due.  Payments received
after such time (and payments received on a day which is not a Business Day)
will be deemed received on the next Business Day but interest shall continue to
accrue during such period.
 
3.2  Term Facility.
 
(a) Accrued and unpaid interest on the Loan made under the Term Facility is due
and payable monthly in arrears beginning on the first day of the first calendar
month after the Term Loan Closing Date and continuing on the first day of each
month thereafter.
 
(b) Principal payments on the Loan made under the Term Facility are due and
payable monthly beginning on the first day of the first month after the Term
Loan Closing Date, and continuing on the first day of each month thereafter in
the respective amounts set out on Schedule 3.2.
 
(c) All outstanding principal and all accrued and unpaid interest in respect of
the Term Facility is due and payable on the Term Maturity Date.
 
3.3  Revolving Credit Facility.
 
(a) Accrued and unpaid interest on the Revolving Principal Amount is due and
payable monthly in arrears beginning December 1, 2008, and continuing on the
first day of each month thereafter through the Revolving Credit Termination
Date.
 
(b) The Revolving Principal Amount and all accrued and unpaid interest thereon
is due and payable on the Revolving Credit Termination Date.
 
3.4  Order of Application.
 
(a) All payments and prepayments shall be applied as specified in this Agreement
and, if not specified, shall be applied in the following order: (i) to all fees,
expenses, late charges, collection costs, and other charges, costs and expenses
for which Lender has not been paid or reimbursed under the Loan Documents, (ii)
accrued and unpaid interest on the Notes in the order Lender elects, (iii) to
the remaining outstanding principal balance of the Notes in the order Lender
elects, and (iv) to the remaining Obligation in the order and manner Lender
deems appropriate in its sole discretion.
 
(b) All proceeds from the exercise of any rights shall be applied at Lender’s
discretion among principal, interest, fees, expenses, late charges, collection
costs, and other charges, costs and expenses, for which Lender has not been paid
or reimbursed under the Loan Documents.
 
3.5  Interest.  Except as otherwise provided in this Agreement,
 
(a) Loans under this Agreement shall accrue interest at an annual rate equal to
the lesser of (i) (A) for LIBOR Loans, the sum of LIBOR plus the Applicable
Rate, and (B) for Prime Rate Loans, the Prime Rate, and (ii) the Maximum Rate.
 
(b) Each change in LIBOR, the Prime Rate, or the Maximum Rate is effective has
of the date of such change without notice to Borrower or any other
Person.  Generally, LIBOR shall be set for each month on the first day of such
month.
 
17

--------------------------------------------------------------------------------


3.6  Default Rate.  To the extent permitted by Law, while a Default exists, the
Obligation shall accrue interest at the lesser of (a) the Default Rate and
(b) the Maximum Rate, until all past due amounts are paid (whether payment is
made before or after entry of a judgment or the Default is otherwise cured or
waived).  Subject to Section 3.8, if a Default exists, Lender may, in its sole
discretion, to the extent permitted by Law, add accrued and unpaid interest to
the outstanding principal amount of all Loans and such amount will accrue
interest until paid at the applicable interest rate.
 
3.7  Interest Calculations.  Interest on Loans and on the amount of all fees and
other amounts due under the Loan Documents will be calculated on the basis of
actual number of days elapsed (including the first day but excluding the last
day), but computed as if each calendar year consisted of 360 days (unless
computation would result in an interest rate in excess of the Maximum Rate, in
which event the computation is made on the basis of a year of 365 or 366 days,
as the case may be).  All interest rate determinations and calculations by
Lender are conclusive and binding, absent manifest error.
 
3.8  Maximum Rate.  It is the intention of the parties to comply with applicable
usury laws.  The parties agree that the total amount of interest contracted for,
charged, collected or received by Lender under this Agreement shall not exceed
the Maximum Rate.  To the extent, if any, that Chapter 303 of the Texas Finance
Code (the “Finance Code”) is relevant to Lender for purposes of determining the
Maximum Rate, the parties elect to determine the Maximum Rate under the Finance
Code pursuant to the “weekly ceiling” from time to time in effect, as referred
to and defined in § 303.001-303.016 of the Finance Code; subject, however, to
any right Lender subsequently may have under applicable law to change the method
of determining the Maximum Rate.  Notwithstanding any contrary provisions
contained herein, (a) the Maximum Rate shall be calculated on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be; (b) in determining whether the interest hereunder exceeds interest at the
Maximum Rate, the total amount of interest shall be spread throughout the entire
term of this Agreement until its payment in full; (c) if at any time the
interest rate chargeable under this Agreement would exceed the Maximum Rate,
thereby causing the interest payable under this Agreement to be limited to the
Maximum Rate, then any subsequent reductions in the interest rate(s) shall not
reduce the rate of interest charged under this Agreement below the Maximum Rate
until the total amount of interest accrued from and after the date of this
Agreement equals the amount of interest which would have accrued if the interest
rate(s) had at all times been in effect; (d) if Lender ever charges or receives
anything of value which is deemed to be interest under applicable Texas law, and
if the occurrence of any event, including acceleration of maturity of
obligations owing to Lender, should cause such interest to exceed the maximum
lawful amount, any amount which exceeds interest at the Maximum Rate shall be
applied to the reduction of the unpaid principal balance of all Loans under this
Agreement or any other indebtedness owed to Lender by Borrower, and if this
Agreement and such other indebtedness are paid in full, any remaining excess
shall be paid to the applicable Borrower; and (e) Chapter 346 of the Finance
Code shall not be applicable to this Agreement or the indebtedness outstanding
hereunder.
 
3.9  Set off.  While a Default exists, Lender (and each of its Affiliates) is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Law, to set off and apply (a) any and all deposits (general or
special, time or demand, provisional or final) at any time held by Lender (or
its Affiliates) and (b) any other Debt at any time owing by Lender (or any of
its Affiliates) to or for the credit or the account of any Company, against the
Obligation even if Lender has not made demand under this Agreement and the
Obligation is unmatured.  Lender agrees to promptly notify the applicable
Company after any such set off and application is made; provided that, the
failure to give such notice shall not affect the validity of such set off and
application.  The rights of Lender under this Section 3.9 are in addition to
other rights and remedies (including other rights of set off) that Lender may
have.
 
18

--------------------------------------------------------------------------------


 
3.10  Debit Account.  Borrower agrees that the interest and principal payments
and any fees will be deducted automatically on the due date from such of
Borrower’s accounts with Lender as designated in writing by Borrower.  This
authorization shall not affect the obligation of Borrower to pay such sums when
due, without notice, if there are insufficient funds in such account to make
such payment in full on the due date thereof, or if Lender fails to debit such
account.
 
SECTION 4 FEES.
 
4.1  Treatment of Fees.  To the extent permitted by Law, the fees described in
this Section 4 (a) do not constitute compensation for the use, detention, or
forbearance of money, (b) are in addition to, and not in lieu of, interest and
expenses otherwise described in this Agreement or in any other Loan Document,
(c) are non-refundable, (d) accrue interest, if not paid when due, at the
Default Rate, and (e) are calculated on the basis of actual number of days
elapsed (including the first day but excluding the last day), but computed as if
each calendar year consisted of 360 days (unless computation would result in an
interest rate in excess of the Maximum Rate, in which event the computation is
made on the basis of a year of 365 or 366 days, as the case may be).  The fees
described in this Section 4 are in all events subject to the provisions of
Section 3.8.
 
4.2  Letter of Credit Fees.  Borrower shall pay to Lender, a letter of credit
fee (the “LC Fee”) for each LC in an amount equal to (a) the Applicable Rate
multiplied by (b) the maximum daily amount available to be drawn under such
LC.  LC Fees shall be (a) computed on a quarterly basis in advance and (b) due
and payable on the first Business Day of each April, July, October and January,
commencing with the first such date to occur after the issuance of such LC, on
the Revolving Credit Termination Date, and thereafter on demand.  In addition,
Borrower shall pay to Lender an issuance fee equal to $500, and all other
applicable fees customarily charged by its letter of credit department.
 
4.3  Unused Fees.  Borrower shall pay to Lender, a fee in an amount equal to (a)
the Applicable Rate multiplied by (b) the actual daily amount by which the
Revolving Committed Amount exceeds the Revolving Credit Exposure, which fee
shall be due and payable quarterly in arrears, on the first day of each April,
July, October and January (beginning January 1, 2009) until the Revolving Credit
Termination Date.
 
4.4  Closing Fee.  On the Closing Date, Borrower shall pay to Lender for its own
account an upfront closing fee in the amount of $10,000 for the Revolving Credit
Facility.  Such fee shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
 
SECTION 5 CONDITIONS PRECEDENT.
 
5.1  Conditions to Initial Loans.  This Agreement will become effective once all
parties have executed and delivered this Agreement. Lender will not be obligated
to make the initial Loan or issue the initial LC until (i) Lender has received
all of the items described on Schedule 5, each in Proper Form, (ii) Lender has
received a field audit in proper form, and (iii) Borrower has established with
Lender an operating account acceptable to Borrower and Lender.
 
5.2  Conditions to Term Loan.  Lender shall not be obligated to make the Loan
under the Term Facility until (a) Lender has received appropriate credit
approval to make such Loan, (b) Borrower and Lender have executed an amendment
to this Agreement implementing the terms of Lender’s approval for the Term
Facility, and (c) Lender has received for each Property (with each in Proper
Form) an environmental site assessment, a title commitment and survey, and an
appraisal.
 
5.3  Conditions to All Loans.  Lender will not be obligated to make any Loan
unless on the applicable Loan Date (and after giving effect to the requested
Loan):  (a) Lender has timely received a Loan Request, (b) all of the
representations and warranties of the Companies in the Loan Documents are true
and correct in all material respects (except to the extent that the
representations and warranties speak to a specific date), (c) Lender has
received and continues to maintain evidence of insurance as set out in Section
8.6 (including certificates and endorsements), (d) no Material Adverse Event
exists, and (e) no Default or Potential Default exists or will result from such
funding, issuance, amendment or renewal.  Each Loan Request delivered to Lender
constitutes the representation and warranty by the Companies that the statements
in clauses (b), (c), (d), and (e) above are true and correct in all material
respects.
 
19

--------------------------------------------------------------------------------


 
5.4  No Waiver.  Each condition precedent in this Agreement (including matters
listed on Schedule 5) is material to the transactions contemplated by this
Agreement, and time is of the essence with respect to each condition
precedent.  Lender may make any Loan without all conditions being satisfied, but
such Loan shall not be deemed a waiver of any condition precedent for any
subsequent Loan.
 
SECTION 6 SECURITY AND GUARANTIES.
 
6.1  Collateral.  The complete payment and performance of the Obligation shall
be secured by all of the items and types of property described as “Collateral”
in the Security Agreement, and as “Mortgaged Property” in the Deed of Trust
(collectively, the “Collateral”).  Each Company shall execute all applicable
Security Documents necessary to pledge all of the Collateral it owns.
 
6.2  Financing Statements.  Each Company hereby authorizes Lender to file in
Proper Form, if requested, financing statements, continuation statements, or
termination statements, or take other action reasonably requested by Lender
relating to the Collateral, including any Lien search required by Lender.
 
6.3  Guaranties.  Each Guarantor shall guaranty the complete payment and
performance of the Obligation by executing and delivering a Guaranty to Lender
on the Closing Date.  Each other Company (other than Borrower) shall execute and
deliver to Lender a Guaranty in Proper Form within 30 days after such Company is
created or acquired.
 
SECTION 7 REPRESENTATIONS AND WARRANTIES.  Each Company represents and warrants
to Lender as follows:
 
7.1  Existence, Good Standing, and Authority to do Business.  Borrower is a
corporation, duly organized and validly existing and in good standing under the
Laws of the jurisdiction in which it is organized.  Each other Company is duly
organized, validly existing, and in good standing under the Laws of the
jurisdiction in which it is organized.  In each state in which each Company does
business and the nature and extent thereof requires it to be duly qualified to
transact business in such state, it is properly licensed, in good standing, and,
where required, in compliance with fictitious name statutes.
 
7.2  Subsidiaries.  Schedule 7.2 lists the name, address, entity type and
jurisdiction of organization of each Company, the number of issued and
outstanding shares (or other equity interests) of such Company and Borrower’s
(or other Company’s) percentage ownership of each other Company.
 
7.3  Authorization, Compliance, and No Default.  The execution and delivery by
each Company of the Loan Documents to which it is a party and each Company’s
performance of its obligations under the Loan Documents are within such
Company’s organizational powers, have been duly authorized, do not violate any
of its organizational documents, and do not violate any Law or Material
Agreement by which such Company is bound.
 
7.4  Enforceability.  Each Loan Document has been executed and delivered by each
Company which is a party to it, and the Loan Documents are enforceable against
each Company in accordance with their respective terms, except as enforceability
may be limited by applicable Debtor Relief Laws and general principles of
equity.
 
7.5  Litigation.  Except as disclosed on Schedule 7.5, no Company is subject to,
or aware of the threat of, any Litigation involving any Company which, (a)
purports to affect or pertain to this Agreement, any other Loan Document, or any
of the transactions contemplated by the Loan Documents, or (b) if determined
adversely to any Company could reasonably be expected to result in a Material
Adverse Event.
 
20

--------------------------------------------------------------------------------


 
7.6  Taxes.  All Tax returns of each Company required to be filed have been
timely filed (or extensions have been granted) and all Taxes imposed upon any
Company that are due and payable have been paid before delinquency, other than
Taxes which are being contested in good faith by lawful proceedings diligently
conducted, against which reserve or other provision required by GAAP has been
made.
 
7.7  Environmental Matters.  No facility of any Company is used for, or to the
knowledge of any Company has been used for, storage, treatment, or disposal of
any Hazardous Substance in violation of any applicable Environmental Law, other
than violations that individually or collectively would not constitute a
Material Adverse Event.  Except for the items disclosed to Lender in writing
prior to the Closing Date, no Company knows of any environmental condition or
circumstance adversely affecting its assets, properties, or operations that
could reasonably be expected to result in a Material Adverse Event.
 
7.8  Ownership of Assets; Intellectual Property.  Each Company has
(a) indefeasible title to its real property, (b) a vested leasehold interest in
all of its leased property, and (c) good and marketable title to its personal
property, all as reflected on the Current Financials (except for property that
has been disposed of as permitted by Section 9.9).  Each Company is conducting
its business without infringement or claim of infringement of any license,
patent, copyright, service mark, trademark, trade name, trade secret or other
intellectual property right of others, other than any infringements or claims
that, if successfully asserted against or determined adversely to any Company,
could not, individually or collectively, reasonably be expected to result in a
Material Adverse Event.
 
7.9  Liens.  No Lien exists on any asset of any Company, other than Permitted
Liens.
 
7.10    Debt.  No Company is an obligor on any Debt, other than Permitted Debt.
 
7.11    Insurance.  The Companies maintain the insurance required under Section
8.6.
 
7.12    Place of Business; Real Property.  The location of each Company’s place
of business or chief executive office is set out on Schedule 7.12.  The books
and records of each Company are located at its place of business or chief
executive office.  Except for the locations set out on Schedule 7.12, Borrower
has no ownership, leasehold, or other interest in real estate.
 
7.13    Purpose of Credit Facilities.
 
(a) Borrower will use the proceeds of the Revolving Credit Facility for its
working capital and general corporate purposes.
 
(b) Borrower will use the proceeds of the Term Facility to acquire the
Properties.
 
(c) No part of the proceeds of any Loan will be used, directly or indirectly,
for a purpose that violates any Law, including the provisions of Regulation U.
 
7.14    Transactions with Affiliates.  Except as disclosed on Schedule 7.14, no
Company is a party to a material agreement or transaction with any of its
Affiliates (excluding other Companies), other than transactions in the ordinary
course of business and upon fair and reasonable terms not materially less
favorable than it could obtain or could become entitled to in an arm’s-length
transaction with a Person that was not its Affiliate.
 
21

--------------------------------------------------------------------------------


 
7.15    Financial Information.  Each material fact or condition relating to the
Loan Documents or the Companies’ financial condition, business, property, or
prospects has been disclosed to Lender in writing.  All financial and other
information supplied to Lender is sufficiently complete to give Lender accurate
knowledge of each Company's financial condition, including all material
contingent liabilities.  Since the date of the most recent financial statement
provided to Lender, there has been no material adverse change in the business
condition (financial or otherwise), operations or properties of the Companies.
 
7.16    Material Agreements and Funded Debt.  No Company is a party to any
Material Agreement, other than the Loan Documents and the Material Agreements
described on attached Schedule 7.16.  No Company has breached or is in default
under any Material Agreement or Funded Debt obligation.
 
7.17    ERISA.
 
(a) Each Employee Plan (i) (other than a multiemployer plan) is in compliance in
all material respects with the applicable provisions of ERISA, the Tax Code and
other federal or state law, and (ii) has received a favorable determination
letter from the IRS and to the best knowledge of Borrower, nothing has occurred
which would cause the loss of such qualification.
 
(b) Borrower has fulfilled its material obligations, if any, under the minimum
funding standards of ERISA and the Tax Code with respect to each Employee Plan,
and has not incurred any liability with respect to any Employee Plan under Title
IV of ERISA.
 
(c) There is no Litigation (including by any Governmental Authority), and there
has been no prohibited transaction or violation of the fiduciary responsibility
rules, with respect to any Employee Plan which is or could reasonably be
expected to be a Material Adverse Event.
 
(d) With respect to any Employee Plan subject to Title IV of ERISA: (i) no
reportable event has occurred under Section 4043(c) of ERISA for which the PBGC
requires 30 day notice, (ii) no action by Borrower or any ERISA Affiliate to
terminate or withdraw from any Employee Plan has been taken and no notice of
intent to terminate a Employee Plan has been filed under Section 4041 of ERISA,
and (iii) no termination proceeding has been commenced with respect to a
Employee Plan under Section 4042 of ERISA, and, to the best knowledge of
Borrower, no event has occurred or condition exists which might constitute
grounds for the commencement of such a proceeding.
 
SECTION 8 AFFIRMATIVE COVENANTS.  So long as Lender is committed to make any
Loan under this Agreement, and thereafter until the Obligation is paid in full,
each Company agrees as follows:
 
8.1  Items to be Furnished.  Borrower shall cause the following to be furnished
to Lender:
 
(a) Promptly after preparation, and no later than 90 days after the last day of
each fiscal year of Borrower beginning with the fiscal year ending December 31,
2008, audited financial statements (including statements of operations,
stockholders’ equity, and cash flows and a balance sheet) showing the
consolidated financial condition and results of operations of the Companies as
of, and for the year ended on, that last day, setting out, in each case, in
comparative form the figures for the previous fiscal year and accompanied by:
 
(i) the opinion of a firm of independent certified public accountants
satisfactory to Lender, based on an audit using generally accepted auditing
standards, that the financial statements were prepared in accordance with GAAP
and present fairly, in all material respects, the consolidated financial
condition and results of operations of Companies, and
 
22

--------------------------------------------------------------------------------


 
(ii) a Compliance Certificate with respect to such financial statements to be
delivered under this clause (a), calculating and certifying as to the Companies’
compliance with the financial covenants under this Agreement.
 
(b) Promptly after preparation, and no later than 45 days after the last day of
each March, June, September and December unaudited financial statements
(including statements of operations, stockholders’ equity, and cash flows and a
balance sheet) showing the consolidated financial condition and results of
operations of the Companies for the prior quarter and for the period from the
beginning of the current fiscal year to the last day of that quarter,
accompanied by a Compliance Certificate, with respect to such financial
statements to be delivered under this clause (b), calculating and certifying as
to the Companies’ compliance with the financial covenants under this Agreement
and certifying that no Default or Potential Default exists.
 
(c) Within 20 days after the end of each month, a Borrowing Base Certificate
(with supporting information, including supporting schedules, accounts payable
and accounts receivable agings and other information as Lender reasonably
requests, in each case to be delivered concurrently therewith) certifying as to
the Borrower’s Borrowing Base.
 
(d) Notice, promptly after any Company receives notice of, or otherwise becomes
aware of, (i) the institution of any Litigation involving any Company for which
the monetary amount at issue is greater than $250,000, individually, or $250,000
in the aggregate, (ii) any liability or alleged liability under any
Environmental Law arising out of, or directly affecting, the properties or
operations of such Company, (iii) any substantial dispute with any Governmental
Authority, (iv) the incurrence of any material contingent Debt other than
performance guaranties in respect of contracts entered into by any Company in
the ordinary course of its business, and (v) a Default or Potential Default,
specifying the nature thereof and what action each Company has taken, is taking,
or proposes to take.
 
(e) Promptly after preparation, but no later than 10 days after the date of
filing, a completed tax return of Borrower, together with a certificate of
Responsible Officer of Borrower certifying as to the dividends or distributions
declared or made in respect of the calendar year covered by such tax return.
 
(f) To the extent it is not part of the Borrower’s consolidated tax return,
promptly after preparation, but no later than 10 days after the date of filing,
a completed tax return of each Guarantor.
 
(g) Concurrently with the occurrence of (i) such change, notify Lender of any
change in the name, legal structure, place of business, or chief executive
office of any Company, or (ii) any acquisition or creation of a Subsidiary by
any Company, notify Lender that any Person has become a Subsidiary of such
Company.
 
(h) Promptly upon reasonable request by Lender, information and documents not
otherwise required to be furnished under the Loan Documents respecting the
business affairs, assets and liabilities of the Companies.
 
8.2  Books, Records, Inspections, and Field Audits.  Each Company shall maintain
books, records, and accounts necessary to prepare the financial statements
required by Section 8.1.  Upon reasonable notice (not less than 2 Business
Days), each Company shall allow Lender (or its Representatives) during business
hours or at other reasonable times to inspect each Company’s properties and
examine, audit, and make copies of books and records.  If any of the Companies’
properties, books or records are in the possession of a third party, the
applicable Company shall authorize that third party to permit Lender or its
Representatives to have access to perform inspections or audits and to respond
to Lender's requests for information concerning such properties, books and
records.  Lender may discuss, from time to time, any of the Companies’ affairs,
conditions and finances with its directors, officers, and certified public
accountants.  Each Company shall permit Lender to perform (or engage an third
party to perform) a field audit of Borrower’s operations, inventory, accounts
receivables, accounts payable, and other assets once each year; provided that
while a Default exists, Lender may perform (or engage an third party to perform)
a field audit at any time.
 
23

--------------------------------------------------------------------------------


 
8.3  Taxes.  Each Company will promptly pay when due any and all Taxes, other
than Taxes which are being contested in good faith by lawful proceedings
diligently conducted, against which reserve or other provision required by GAAP
has been made, and in respect of which levy and execution of any Lien are
stayed.
 
8.4  Compliance with Laws.  Each Company shall comply in all material respects
of the requirements of all Laws (including fictitious or trade name statutes)
and all orders, writs, injunctions and decrees applicable to it or its business
or property, except in such instances in which (a) such requirement is deemed
contested in good faith by lawful proceedings diligently conducted, against
which reserve or other provision required by GAAP has been made, and (b) the
failure to comply would not result in a Material Adverse Event.
 
8.5  Maintenance of Existence, Assets, and Business.  Except as otherwise
permitted by Section 9.6, each Company will (a) maintain its existence and good
standing in its state of organization and its authority to transact business and
good standing in all other jurisdictions where the nature and extent of its
business and properties require due qualification and good standing,
(b) maintain all licenses, permits and franchises necessary for its business
where failure to do so is a Material Adverse Event, and (c) keep all of its
assets that are useful in and necessary to its business in good working order
and condition (ordinary wear and tear excepted) and make all necessary repairs
and replacements.
 
8.6  Insurance.  Each Company shall maintain insurance with responsible and
reputable insurance companies or associations concerning its property and
business against casualties and contingencies and of the types and amounts
customarily maintained by similar businesses (including coverage for contractual
liability and product liability).  Each policy shall provide for at least 30
days prior notice to Lender of any cancellation thereof, and insurance policies
covering the tangible property comprising the Collateral.  Upon Lender’s
request, Borrower shall deliver to Lender a certificate of insurance listing all
insurance in force.
 
8.7  Environmental Laws.  Each Company shall (a) conduct its business so as to
comply with (i) all applicable Environmental Laws, and (ii) the requirements of
any purchase agreement under which it acquired any Property, (b) promptly take
corrective action to remedy any violation of any Environmental Law, and (c)
immediately notify Lender of any claims or demands in excess of $100,000 by any
Governmental Authority or Person with respect to any Environmental Law or
Hazardous Substance.
 
8.8  ERISA.  Promptly during each year (a) pay contributions adequate to meet at
least the minimum funding standards under ERISA with respect to each and every
Employee Plan, (b) file each annual report required to be filed pursuant to
ERISA in connection with each Employee Plan for each year, and (c) notify Lender
within 10 days of the occurrence of any reportable event under Section 4043(c)
of ERISA that might constitute grounds for termination of any capital Employee
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any Employee
Plan.
 
8.9  Use of Proceeds.  Borrower shall use the proceeds of any Loan or LC only
for the purposes represented in this Agreement.
 
24

--------------------------------------------------------------------------------


 
8.10    Application of Insurance and Eminent Domain Proceeds.
 
(a) Lender and each Company agree (i) that all Insurance Proceeds shall be paid
by the insurers directly to Lender (as loss payee or additional insured), and
(ii) to cause all Eminent Domain Proceeds to be paid by the condemning
Governmental Authority directly to Lender.
 
(b) If any Insurance Proceeds or Eminent Domain Proceeds are paid to any
Company, such Insurance Proceeds or Eminent Domain Proceeds shall be received
only in trust for Lender, shall be segregated from other funds of the Companies
and shall promptly be paid over to Lender in the same form as received (with any
necessary endorsement).
 
(c) Notwithstanding anything to the contrary in this Section 8.10, reimbursement
under any liability insurance maintained by any Company may be paid directly to
the Person who incurred the liability, cost, or expense covered by such
insurance.
 
(d) Any Eminent Domain Proceeds arising from the Properties or Insurance
Proceeds arising from losses incurred by Borrower shall be applied first to the
Term Facility and second, to the Revolving Credit Facility, and third to Cash
Collateralize LC Exposure, with the excess, if any, payable to Borrower.
 
(e) Notwithstanding anything in this Agreement to the contrary, Borrower may
retain the first $100,000 of Insurance Proceeds or Eminent Domain Proceeds paid
to Borrower under this Agreement and use such proceeds to repair or replace
damaged property or for working capital purposes.
 
8.11    New Subsidiaries.  Each Company shall promptly cause each newly created
or acquired Subsidiary to comply with Section 6.
 
8.12    Expenses.  Borrower shall promptly pay upon demand (a) all reasonable
costs, fees and expenses paid or incurred by Lender (including those incurred
under Section 6) in connection with the negotiation, preparation, delivery and
execution of any Loan Document, and any related or subsequent amendment, waiver,
or consent (including in each case, the reasonable fees and expenses of Lender’s
counsel), (b) all due diligence, closing, and post-closing costs including
filing fees, recording costs, lien searches, corporate due diligence,
third-party expenses, appraisals (if required), title insurance (if required),
environmental surveys, annual field audits, and other related due diligence,
closing and post-closing costs and expenses, and (c) all costs, fees and
expenses of Lender incurred in connection with the enforcement of the Loan
Documents or the exercise of any rights arising under the Loan Documents or the
negotiation, workout, or restructure and any action taken in connection with any
Debtor Relief Laws (including in each case, the reasonable fees and expenses of
Lender’s counsel), all of which shall be a part of the Obligation and shall
accrue interest, if not paid upon demand, at the Default Rate until repaid.
 
8.13    Maintenance of Cash Management Agreement.  Borrower shall at all times
maintain a Cash Management Agreement established in compliance with Section 5.1
(or an alternate treasury management arrangement acceptable to Lender).
 
8.14    Further Assurances.  Each Company shall take such action as Lender may
reasonably request to carry out the intent of this Agreement and the terms of
the Loan Documents (including to perfect and protect its security interests and
Liens or comply with applicable Laws), including executing, acknowledging,
authorizing, delivering or recording or filing additional instruments or
documents or obtaining and delivering new or updated surveys, appraisals, title
commitments, or environmental site assessments.  Because Borrower agrees that
Lender’s remedies at Law for failure of Borrower to comply with the provisions
of this Section 8.14 would be inadequate and that failure would not be
adequately compensable in damages, Borrower agrees that the covenants of this
Section 8.14 may be specifically enforced.
 
25

--------------------------------------------------------------------------------


 
SECTION 9  NEGATIVE COVENANTS.  So long as Lender is committed to make any Loan
or issue any LC under this Agreement, and thereafter until the Obligation is
paid in full, each Company agrees as follows:
 
9.1  Debt.  No Company may create, incur, or permit any Debt except Permitted
Debt.  The Funded Debt permitted under clause (i) of the defined term “Permitted
Debt”, shall be pari passu in right of payment with the Obligation, and the
Liens which secure such Funded Debt shall be pari passu in right of priority
with the Liens which secure the Obligation.
 
9.2  Liens.  No Company shall create, incur, or permit any Lien upon any of its
assets, except Permitted Liens.  No Company shall enter into any agreement
(other than the Loan Documents) prohibiting the creation or assumption of any
Lien upon its assets or revenues or prohibiting or restricting the ability of
any Company to amend or otherwise modify this Agreement or any other Loan
Document.
 
9.3  Compliance.  No Company may violate the provisions of any Laws applicable
to it, any agreement to which it is a party, or the provisions of its
organizational documents, if such violations individually or collectively would
constitute a Material Adverse Event.  No Company will modify, repeal, replace or
amend any provision of its organizational or governing documents in any manner
which would be adverse to the interests of Lender.
 
9.4  Loans and Investments.
 
(a) No Company may extend credit to any other Person, other than (i) existing
extensions of credit disclosed to Lender in writing, (ii) extensions of credit
among the Companies which have recourse liability for the Obligation, (iii)
extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to Persons which are not Affiliates, (iv) demand deposit accounts
maintained in the ordinary course of business, (v) expense accounts for
employees in the ordinary course of business which do not, in the aggregate, at
any time exceed $50,000, (vi) extensions of credit that do not exceed an
aggregate amount of $20,000 outstanding at any one time, and (vii) Permitted
Investments.
 
(b) No Company may make any investment in, or purchase or commit to purchase any
equity interests in, any other Person, other than Permitted Investments.
 
9.5  Dividends.  No Company may (a) declare or make any dividend or other
distribution (other than (i) dividends or distributions declared or made by such
Company wholly in the form of its capital stock, (ii) dividends or distributions
by a Company to Borrower, and (iii) [Borrower may from time to time make cash
distributions to its shareholders if no Default exists prior to or after giving
effect to any such distribution,] (b) retire, redeem, purchase, withdraw, or
otherwise acquire any equity interests in such Company (including the purchase
of warrants or other options to acquire such interests), or (c) declare or make
any distribution of assets to the holders of its equity interests (in that
capacity), whether in cash, assets, or in its obligations.  No Company may enter
into or permit to exist any arrangement or agreement (other than this Agreement)
that prohibits it from paying dividends or making other distributions.
 
9.6  Acquisition, Mergers, and Dissolutions.
 
(a) Except as provided in this Section 9.6, no Company may (whether in one
transaction or a series of transactions) (i) acquire all or any substantial
portion of the stock issued by, equity interest in, voting interest in, or
assets of, any other Person, (ii) merge or consolidate with any other Person,
(iii) liquidate, wind up or dissolve (or suffer any liquidation or dissolution),
(iv) suspend operations, or (v) acquire any Subsidiaries.
 
26

--------------------------------------------------------------------------------


 
(b) Any Company may merge or consolidate with, or acquire stock issued by,
equity interest in, or assets of, another Company (and, in the case of such
merger or consolidation or, in the case of the conveyance or distribution of all
of such assets, the non-surviving or selling entity, as the case may be, may be
liquidated, wound up or dissolved); provided that, if the surviving entity is a
Guarantor it shall comply with Section 6 and if Borrower is a party to such
merger or consolidation, Borrower must be the surviving entity.
 
9.7  Assignment.  No Company may assign or transfer any of its rights, duties or
obligations under any of the Loan Documents.
 
9.8  Fiscal Year and Accounting Methods.  No Company may change its fiscal year
or its method of accounting (other than immaterial changes in methods or as
required by GAAP).
 
9.9  Sale of Assets.  No Company may make any Disposition or enter into any
agreement to make any Disposition, except (a) Dispositions in the ordinary
course of business, (b) Dispositions of  (i) obsolete or worn out assets, (ii)
assets which are no longer needed in such Company’s business, (iii) inventory in
the ordinary course of business, or (iv) delinquent accounts receivable in the
ordinary course of business for purposes of collection; provided that, all of
the consideration of each such Disposition is cash, and (c) to the extent
permitted by Section 9.6.
 
9.10    New Businesses.  No Company may engage in any business except the
business in which it is engaged as of the Closing Date.
 
9.11    Transactions with Affiliates.  Except as disclosed on Schedule 7.14, no
Company may enter into any Material Agreement or any material transaction with
any of its Affiliates, provided that, any Company may enter into a Material
Agreement or any material transaction with any of its Affiliates if (a) such
transaction is in the ordinary course of business, and (b) is on fair and
reasonable terms not materially less favorable to such Company than such Company
could obtain in an arms’ length transaction with a Person that was not an
Affiliate.
 
9.12 Payroll Taxes
 
.  No Company may use any portion of the proceeds of any Loan to pay the wages
of employees, unless a timely payment to or deposit with the appropriate
Governmental Authority of all amounts of Tax required to be deducted and
withheld with respect to such wages is also made.
 
9.13    Prepayment of Debt.  No Company may voluntarily prepay principal of, or
interest on, any Debt, other than the Obligation, if a Default or Potential
Default exists or would result after giving effect to such payment.  No Company
may prepay, repurchase, redeem or defease Subordinated Debt (other than
Subordinated Debt listed on Schedule 9.13) prior to the irrevocable payment and
performance in full of the Obligation without the prior written consent of
Lender.
 
SECTION 10 FINANCIAL COVENANTS.  So long as Lender is committed to make any Loan
or issue any LC under this Agreement, and thereafter until the Obligation is
paid in full, the Companies agree as follows:
 
10.1  Leverage Ratio.  The Leverage Ratio may not at any time be greater than
2.50 to 1.00.  The foregoing covenant shall be calculated and tested quarterly,
as of the last day of each quarter, beginning with the quarter ending March 31,
2009.
 
10.2  Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio may not at
any time be less than 1.50 to 1.00.  The foregoing covenant shall be calculated
and tested quarterly, as of the last day of each quarter, beginning with the
quarter ending March 31, 2009.
 
27

--------------------------------------------------------------------------------


 
10.3  Tangible Net Worth.  The Tangible Net Worth may not at any time be less
than an amount equal to the sum of (a) $20,000,000 , plus (b) 50% of the
Companies’ net income, if positive, after provision for Taxes, for each whole or
partial fiscal year completed after the Closing Date.  The foregoing Tangible
Net Worth covenant shall be calculated and tested quarterly as of the last day
of each quarter, beginning March 31, 2009.
 
For the three quarters ending March 31, 2009, the Leverage Ratio and the Fixed
Charge Coverage Ratio shall be calculated by multiplying their respective
constituent components for such periods by 4/3.  For the quarter ending June 30,
2009, and each quarter thereafter, the Leverage Ratio and the Fixed Charge
Coverage Ratio shall be calculated for the four immediately preceding quarters.
 
SECTION 11 DEFAULT
 
.  The term “Default” means the occurrence of any one or more of the following
events:
 
11.1  Payment of Obligation.  The failure of any Company to pay any part of the
Obligation within 2 days after the date when it becomes due and payable under
the Loan Documents.
 
11.2  Covenants.  The failure of any Company to punctually and properly perform,
observe and comply with:
 
(a) Any covenant, agreement, or condition contained in (i) Sections 6.1, 6.3,
8.2, 8.6, 8.8, 8.9, or 8.10 and such failure continues for 10 days or (ii)
Sections 9 and 10, or
 
(b) Any other covenant, agreement, or condition contained in any Loan Document,
(other than the covenants to pay the Obligation as set out in Section 11.1
above, the covenants in clause (a) preceding and as set out below in this
Section 11), and such failure continues for 30 days.
 
11.3  Debtor Relief.  Any Company (a) voluntarily seeks, consents to, or
acquiesces in the benefit of any Debtor Relief Law, other than a voluntary
liquidation or dissolution permitted by Section 9.6, (b) becomes a party to or
is made the subject of any proceeding provided for by any Debtor Relief Law
(other than as a creditor or claimant), and (i) the petition is not controverted
within 10 days and is not dismissed within 60 days, or (ii) an order for relief
is entered under Title 11 of the United States Code, (c) makes an assignment for
the benefit of creditors, or (d) fails (or admits in writing its inability) to
pay its debts generally as they become due.
 
11.4  Judgments.  Any Company fails, within 30 days after entry, to pay, bond or
otherwise discharge any (a) a final non-appealable judgment or arbitration award
for the payment of money in the amount exceeding $250,000 (individually or in
the aggregate and net of applicable insurance if the insurer has accepted
coverage) or (b) one or more non-monetary judgments that could be, or could
reasonably be expected to be, individually or in the aggregate, a Material
Adverse Event, and, in either case enforcement of such judgment or award is not
stayed.
 
11.5  Misrepresentation.  Any representation or warranty made to Lender by any
Company or contained in any Loan Document at any time proves to have been
incorrect in any material respect when made.
 
11.6  Default Under Other Agreements.
 
(a) Except for trade payables in the ordinary course of business, any Company
fails to pay when due (after any applicable grace period) any Debt which
(individually or in the aggregate) exceeds $100,000, or any default exists under
any agreement which permits any Person to cause any Debt which (individually or
in the aggregate) exceeds $100,000 to become due and payable by any Company
before its stated maturity.
 
28

--------------------------------------------------------------------------------


 
(b) Any Company breaches or defaults under any material term, condition,
provision, representation or warranty contained in any Material Agreement,
including any agreement with Lender (other than the Loan Documents), and such
Company fails for 10 Business Days to commence and thereafter diligently pursue
a cure.
 
11.7  Validity and Enforceability of Loan Documents.  Except in accordance with
its terms, any Loan Document at any time after its execution and delivery (a)
ceases to be in effect in any material respect or is declared by a Governmental
Authority to be null and void, or (b) its validity or enforceability is
contested by a Company or a Company denies that it has any further liability or
obligations under any Loan Document.
 
11.8  Swap Agreement.  Notwithstanding Section 11.2(b) above, any Company
breaches any provision of any Swap Agreement and the breach is not cured or
waived within any applicable grace period.
 
11.9  Change of Management.  (a) A Change of Management occurs or (b) an
agreement, letter of intent, or agreement in principle is executed which by its
terms will result in a Change of Management.
 
11.10    Ownership of Other Companies.  Borrower fails to own, beneficially and
of record, with power to vote, 66 2/3% of the issued and outstanding shares of
capital stock, partnership interests or other equity interests of any Subsidiary
that has executed a Loan Document (except as a result of a transaction permitted
by this Agreement).
 
11.11    Material Adverse Event.  A Material Adverse Event exists.
 
SECTION 12 RIGHTS AND REMEDIES.
 
12.1  Remedies Upon Default.
 
(a) If a Default exists under Section 11.3, the Commitment under this Agreement
automatically terminates and the unpaid balance of the Obligation automatically
becomes due and payable without any action of any kind.
 
(b) If a Default exists, Lender may do any one or more of the following:  (i) if
the maturity of the Obligation has not already been accelerated under
Section 12.1(a), declare the unpaid balance of the Obligation immediately due
and payable and to the extent permitted by applicable Law, the Obligation shall
accrue interest at the Default Rate; (ii) terminate the Commitment; (iii) reduce
any claim to judgment; (iv) exercise the rights of set-off or banker’s Lien
under Section 3.9 to the extent of the full amount of the Obligation; (v)
require Borrower to Cash Collateralize all LC Exposure; and (vi) exercise any
and all other legal or equitable rights afforded by the Loan Documents, the Laws
of the State of Texas, or any other applicable jurisdiction.
 
12.2  Waivers.  To the extent permitted by Law, each Company waives presentment
and demand for payment, protest, notice of intention to accelerate, notice of
acceleration and notice of protest and nonpayment, and agrees that its liability
with respect to all or any part of the Obligation is not affected by any renewal
or extension in the time of payment of all or any part of the Obligation, by any
indulgence, or by any release or change in any security for the payment of all
or any part of the Obligation.
 
29

--------------------------------------------------------------------------------


 
12.3  No Waiver.  No waiver of any Default shall be deemed to be a waiver of any
other then-existing or subsequent Default.  No delay or omission by Lender in
exercising any right under the Loan Documents will impair that right or be
construed as a waiver thereof or any acquiescence therein, nor will any single
or partial exercise of any right preclude other or further exercise thereof or
the exercise of any other right.  The acceptance by Lender of any partial
payment shall not be deemed to be a waiver of any Default then existing.
 
12.4  Performance by Lender.  If any covenant, duty or agreement of any Company
is not performed in accordance with the terms of the Loan Documents, Lender may,
but is not obligated to, perform or attempt to perform that covenant, duty or
agreement on behalf of that Company (and any amount expended by Lender in its
performance or attempted performance is payable on demand, becomes part of the
Obligation, and bears interest at the Default Rate from the date of Lender’s
expenditure until paid).
 
12.5  Cumulative Rights.  All rights available to Lender under the Loan
Documents are cumulative of, and in addition to, all other rights granted at law
or in equity, whether or not the Obligation is due and payable and whether or
not Lender has instituted any suit for collection, foreclosure, or other
action  in connection with the Loan Documents.
 
SECTION 13 MISCELLANEOUS.
 
13.1  Governing Law.  Each Loan Document (other than the Deed of Trust) must be
construed, and its performance enforced, under Texas law.
 
13.2  Invalid Provisions.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall engage in good faith negotiations to replace the illegal, invalid
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
13.3  Multiple Counterparts and Facsimile Signatures.  Each Loan Document may be
executed in any number of counterparts with the same effect as if all
signatories had signed the same document.  All counterparts must be construed
together to constitute one and the same instrument.  Loan Documents may be
transmitted and signed by facsimile or portable document format (PDF) and shall
have the same effect as manually-signed originals and shall be binding on all
Companies and Lender.
 
13.4  Notice.  Unless otherwise provided in this Agreement, all notices or
consents required under this Agreement shall be personally delivered or sent by
first class mail, postage prepaid, or by overnight courier, or sent by
facsimile.  Notices and other communications shall be effective (a) if mailed,
upon the earlier of receipt or 5 days after properly addressed, sealed and
deposited in the U.S. mail, first class, postage prepaid, return receipt
requested, (b) if faxed, when transmitted, or (c) if hand-delivered, by courier
or otherwise (including telegram, lettergram or mailgram), when
delivered.  Until changed by notice pursuant to this Agreement, the addresses
and facsimile numbers for each party is set out on Schedule 1.  Lender shall be
entitled to rely and act upon any notices (including telephonic Loan Requests)
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified in this Section, were incomplete or were not preceded
or followed by any other form of notice specified in this Section, or (ii) the
terms of the notice, as understood by the recipient, varied from any
confirmation of the notice.  Borrower shall indemnify Lender and its Affiliates
and representatives from all losses, costs, expenses and liabilities resulting
from the reliance by such Person on each notice purportedly given by or on
behalf of Borrower except to the extent of the Lender’s and its Affiliates gross
negligence or willful misconduct relating to reliance and action upon any such
notices.  All telephonic notices to and other communications with Lender may be
recorded by Lender, and each of the parties to this Agreement hereby consents to
such recording.
 
30

--------------------------------------------------------------------------------


 
13.5  Binding Effect; Survival.  This Agreement is binding upon, and inures to
the benefit of, the parties hereto and their respective successors and permitted
assigns.  Unless otherwise provided, all covenants, agreements, indemnities,
representations and warranties made in any of the Loan Documents survive and
continue in effect as long as the Commitment is in effect or the Obligation is
outstanding.
 
13.6  Amendments.  The Loan Documents may be amended, modified, supplemented or
be the subject of a waiver only by a writing executed by Lender and Borrower.
 
13.7  Participants.  Lender may, at any time, sell to one or more Persons (each
a “Participant”) participating interests in the Obligation; provided that,
(a) Lender remains the holder of the Principal Amount, (b) Lender’s obligations
under this Agreement remain unchanged and Lender remains solely responsible for
the performance of those obligations, and (c) each Company continues to deal
solely and directly with Lender regarding the Loan Documents.  Lender may
furnish any information concerning the Companies in its possession from time to
time to assignees and Participants (including prospective assignees and
Participants), provided that, to the extent applicable, such information is
subject to the terms of Section 13.12 hereof.
 
13.8  Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances.  Each Company’s obligations under the Loan Documents remain in
full force and effect until the aggregate Commitment is terminated and the
Obligation is paid in full (except for provisions under the Loan Documents which
by their terms expressly survive payment of the Obligation and termination of
the Loan Documents).  If at any time any payment of the principal of or interest
on any Note or any other amount payable by any Company or any other obligor on
the Obligation under any Loan Document is rescinded or must be restored or
returned upon the insolvency, bankruptcy or reorganization of Borrower or
otherwise, the obligations of each Company under the Loan Documents with respect
to that payment shall be reinstated as though the payment had been due but not
made at that time.
 
13.9  Waiver of Jury Trial.  Borrower and Lender irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any claim.  This
provision is a material inducement for the parties entering into this Agreement
and the other Loan Documents.
 
13.10    Indemnity.  Whether or not the transactions contemplated by this
Agreement are consummated, Borrower, jointly and severally, shall indemnify and
hold harmless Lender and its Affiliates and representatives (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including reasonable fees and expenses of counsel) of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (i) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (ii) any use or proposed
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Substance on or from any property currently or formerly owned or
operated by Borrower, any Subsidiary or any other Company, or any liability in
respect of any Environmental Law related in any way to Borrower, or any other
Company, or (iv) any actual or prospective Litigation, claim, or investigation
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF THE
INDEMNITEE; provided that, such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  All amounts due under this Section shall be
payable within 10 Business Days after demand.  The agreements in this Section
shall survive the termination of the Commitment and the repayment, satisfaction
or discharge of the Obligation.
 
31

--------------------------------------------------------------------------------


 
13.11    ENTIRETY.  THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
13.12    Confidentiality.  Lender may not disclose to any Person any material
non-public information that is now or in the future required to be furnished to
Lender under the express terms of this Agreement or any other Loan Document
(“Confidential Information”) without the consent of the Borrower, other than (a)
Lender’s Affiliates and their officers, directors, employees, agents, attorneys,
and advisors, (b) prospective assignees or Participants, field auditors,
appraisers and valuation consultants, or other third parties engaged to assist
Lender in connection with its monitoring or evaluation of the  Borrower’s
collateral, credit quality, or  financial covenant compliance, (c) as required
by any Laws or judicial process, (d) in connection with any Litigation to which
the Lender or any of its Affiliates may be a party with notice to the Borrower,
(e) in connection with any right or remedy under any Loan Document or (f) as
such information has become generally available to the public other than by
virtue of a breach of this clause by the Lender or any other Person to whom the
Lender has provided such information as permitted by this Section; provided
that, to the extent practicable and permitted by applicable Laws, the Lender
shall notify the Borrower of any disclosure under clause (c) and shall
reasonably cooperate with the Borrower to the extent the Borrower seeks to
obtain confidential treatment of such Confidential Information.
 
13.13    Non-Business Days.  Any payment or action that is due under any Loan
Document on a non-Business Day may be delayed until the next-succeeding Business
Day.
 
[Signatures appear on following page.]
 
32

--------------------------------------------------------------------------------


EXECUTED as of the day and year set out in the Preamble.
 

 
BORROWER:
 
DEEP DOWN, INC.,
a Nevada corporation
                 
 
By:
/s/ Eugene L. Buter                   Eugene L. Butler       Chief Financial
Officer          

 



 
LENDER:


WHITNEY NATIONAL BANK,
a national banking association
         
 
By:
/s/ Paul W. Cole                   Paul W. Cole       Vice President          

                                                       
 
 
 
 
 
 
 
 
 
 
33

--------------------------------------------------------------------------------
